The record and the briefs in this case have been examined and it appears that the same subject matter is involved as was considered in Mark Tennant, et al., v. United States Sugar Corporation, and H.C. Rorick, et al., v. Reconstruction Finance Corporation, et al., decided this date. The questions answered in the last cited cases are decisive of the questions raised in this case, so the motion to quash the certificate of partial compliance with the peremptory writ is denied on authority of said cases. It being our view that the status of the certificates involved being settled, they will be treated accordingly. *Page 536 
It is so ordered.
WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
BROWN, J., concurs specially.